Case 1-Ly-40022-cec DOC 04 Filed OsiéZ2z/20 Entered Vofeé2/20 1 /OLTOL

Michael L. Previto, Esq.
150 Motor Parkway
Hauppauge , New York 11788
Office: (631) 773-4504.
Cell: (631) 379-0837

E-mail: mchprev@aol.com Additional mailing address:
6 Lyndon Lane
South Setauket, NY 11720

The Hon Carla E Craig
United States Bankruptcy Court
271 -C Cadman Plaza East
Brooklyn , New York 14614
March 22, 2020

Re: Cecil Haynes case no. 19-45522 cec

Status report and Request to Adjourn Motion to Confirm Plan (only)

Your Honor:
I represent Mr. Haynes, the Debtor in the above matter,
At present there is before the court the following submissions.

1) A motion filed in October under document number 14 to set a bar date to file Proofs of claim( no
decision yet)

2) A Motion to appoint Vanguard Real Estate under document 48 pending for April 1 2020- which
has been opposed by Counsel for the secured Creditor U.S Bank

3) A Combined motion requesting approval of the debtor’s disclosure statement and

4) Approval of the amended chapter 11 plan all of which were filed on February 25" 2020 under
documents 53-55 and to which the Same secured creditor had objected to as far as the PLAN
although the secured creditor does not appear to have objected to the disclosures.

5) Finally US bank has filed a motion to appoint a court examiner and/or a Trustee which was filed
under document 63 and returnable on May 13" 2020.

With respect to the motion to appoint Vanguard we will file our response and be ready for the April 1*
hearing however to date we have not heard from the UST on this item. That further we can go forward , I
believe, with the Disclosure Statement

Upon my review of US Banks opposition to the plan I took the liberty of amending it and sending it to
Counsel for US Bank in an effort to resolve the issues on March 19" via e-mail but have not heard back
from him. As of yet. I am submitting this plan today immediately after this letter. However I do not think
there will be sufficient notice to the creditors unless this matter is adjourned a short time.

 
Case 1-Ly-40022-cec DOC 04 Filed OsiéZ2z/20 Entered Vofe2/20 1 /7OLTOL

As such I am respectfully requesting that I be allowed to: 1) Proceed with the DISCLOSURE
motion, and 2) proceed with the appointment of the Broker. 3) I request that I be allowed to refile
an amended motion or submit aa notice of continued hearing on the Confirmation of the plan.

A copy of this request is being sent to Counsel for US bank as well as to the United States Trustee for

their input and I respectfully await the Court’s advices .

Respectfully Yours,

Michael L. Previto

CC: Soloman Frager Esq.

Dorf and Nelson( via email and ecf )
For US Bank

Marylou Martin for the UST

Michael L. Previto

 
